DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the Group I, claims 1-7, in the reply filed on 2/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)); and, therefore, made final.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 2/15/2022.
Claims 1-7 as filed on 2/10/2021 are under examination in the instant office action.

Information Disclosure Statement
IDS filed on 5/12/2021 have been considered. The cross-out signs indicate references that refer to wrong document identification numbers and do not have publication dates.



                                        Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites (E) as it would indicate some following active step. However, the following phrase is not an active step but wherein clause.  Appropriate correction is required; for example: deletion of (E).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McBride et al. (“Evaluation of commercials blood containing media for cultivation of Mycobacterium haemophilum”. Am J Clin Pathol 1992, 98, pages 282-286) in the light of evidence by Description of Casman Agar with 5% sheep blood in the Remel’s Technical Manual of Microbiological Media, 2010, page 1).  
The cited reference by Mc Bride teaches the use of Casman’s blood agar containing 5 µg/ml crystal violet for cultivation of isolates of Mycobacterium haemophilum (entire document including abstract).
In particular, the cited reference by Mc Bride teaches method for determining the presence of Mycobacterium in a sample, wherein the method comprises steps: 
(A) obtaining a sample from the environment such samples of clinical isolates of Mycobacterium haemophilum (see section “materials and methods”) alone or in combination with clinical isolates of Staphylococcus epidermis (page 283, col. 1, lines 12-15);  
(B) plating the sample with the isolates onto a growth medium Casman blood agar;
(C) incubating a plated sample for an incubation period; and
Mycobacterium in the sample derived from clinical environment;
wherein the Casman growth medium comprises agar, crystal violet and other generic components such as amino acids, nitrogenous elements, trace elements, vitamins, carbon sources, neutralizing agents (Remel Casman agar description from Technical Manual of Microbiological Media, 2010); and 
wherein in the medium of McBride (designated as MMH, see page 285, col. 2, par. 2) the crystal violet is present in an amount in excess of 0.5 µg/ml or in amount 5µg/ml (see abstract of McBride or page 285, col. 2, par. 2).
The cited reference by Mc Bride teaches that the use of Casman’s blood agar containing crystal violet provided best or 100% recovery of Mycobacterium haemophilum while completely inbibited clinical isolates of S epidermis present or added to samples with M haemophilum (page 285, col. 2, lines 8-10); and that the use of Casman’s blood agar containing 5 µg/ml crystal violet (designated as MMH) is useful in learning about natural habitat and epidemiology of Mycobacterium haemophilum (page 286, last par.). 
Thus, the cited reference by McBride anticipates claims 1-4. 
Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Esther et al. (“Detection of rapidly growing mycobacteria in routine cultures of samples from patients with cystic fibrosis”. Journal of Clinical Microbiology, 2011, vol. 49, No. 4,  by Description of BCSA in the Remel’s Technical Manual of Microbiological Media, 2007, pages 1-2).  
The cited reference by Esther et al teaches that rapidly growing mycobacteria (RMG) are recovered from samples of patients with cystic fibrosis (CF) by culturing on Burkholderia cepacia selective agar medium (BCSA); for example: see entire document including abstract. The cited medium BCSA comprises 2 µg/ml crystal violet as evidenced by the description of BCSA in the Remel’s Technical Manual of Microbiological Media, 2007).  
Thus, in particular, the cited reference by Esther teaches method for determining the presence of Mycobacterium in a sample, wherein the method comprises steps: 
(A) obtaining a sample from the environment such as clinical samples from patients with CF; 
(B) plating the sample with the isolates onto a growth medium BCSA; 
(C) incubating a plated sample for an incubation period; and
(D) after the incubation period, inspecting one or more bacterial growth colonies to determine the presence of Mycobacterium in the sample; 
wherein the BCSA growth medium comprises agar, crystal violet and other generic components such as amino acids, nitrogenous elements, trace elements, vitamins, carbon sources, neutralizing agents (see Remel’s BCSA description from Technical Manual of Microbiological Media, 2007); and 
wherein in the BCSA medium in the method of the crystal violet is present in an amount in excess of 0.5 µg/ml or in amount 2µg/ml (see Remel’s BCSA description from Technical Manual of Microbiological Media, 2007).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (“Evaluation of commercials blood containing media for cultivation of Mycobacterium haemophilum”. Am J Clin Pathol 1992, 98, pages 282-286) in the light of evidence by Description of Casman Agar with 5% sheep blood in the Remel’s Technical Manual of Microbiological Media, 2010, page 1), Esther et al. (“Detection of rapidly growing mycobacteria in routine cultures of samples from patients with cystic fibrosis”. Journal of Clinical Microbiology, 2011, vol. 49, No. 4, pages 1421-1425) in the light of evidence by Description of BCSA in the Remel’s Technical Manual of Microbiological Media, 2007, pages 1-2), Radomski et al. (Applied and Environmental Microbiology, 2010, vol. 76, NO. 11, pages 3514-3520), and Kondo et al. “Examinations of disinfectant assay systems on acid-fast bacteria”. Dermatology (Basel), 1997, Vol. 195, No. Suppl. 2, page 148).
The cited references by McBride and by Esther are relied upon as explained above for the teaching of methods for determining presence of Mycobacterium in the samples by using solid agarized media containing crystal violet. Both cited references Mycobacterium. In particular, the reference by Esther teaches application of techniques that involve a decontamination step to eliminate other than Mycobacterium pathogens; for example: see page 1421, lines bridging col. 1 and col. 1). But the cited references by McBride and by Esther are silent about specific agents used for decontamination of samples prior to culturing and detecting mycobacteria. 
However, the prior art teaches the use of various agents for decontamination prior to culturing and detecting mycobacteria including decontamination agent sodium dodecyl sulfate (SDS) and antiseptic glycine hydrochloride. For example:  the refence by Radomski teaches the use of SDS for decontamination of environmental samples prior to culturing and detecting mycobacteria (see table 1, line 3). For example: the refence by Kondo teaches that bactericidal activity of common antiseptic which is based on glycine hydrochloride is lower towards mycobacteria (page 148, par. 4). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add to the methods of McBride and/or of Esther a step of decontaminating clinical and/or environmental samples with sodium dodecyl sulfate and glycine hydrochloride with a reasonable expectation of success in detecting Mycobacterium in the samples because the prior art teaches and suggests application of decontamination techniques prior to plating and growing samples with mycobacteria by using various decontamination agents including  SDS and antiseptic glycine hydrochloride as adequately taught by Radomski and Kondo.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

	As applied to claim 7: Both cited references by McBride and by Esther are relied upon as explained above for the teaching of methods for determining presence of Mycobacterium in the samples by adding crystal violet to common media used for growing Mycobacterium, wherein the common growth media include Casman agar and BCSA and these media comprise the Mycobacterium growth nutrients and regulators including claim-recited proteose peptone (meat peptone), casamino acids (casein peptone), yeast extract, dextrose, starch, etc. Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to optimize combinations of Mycobacterium growth nutrients commonly used in bacterial culture media as intended for growing Mycobacterium.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 9, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653